Name: Council Regulation (EEC) No 2810/91 of 23 September 1991 amending Regulation (EEC) No 2245/85 laying down certain technical measures for the conservation of fish stocks in the Antarctic
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  environmental policy
 Date Published: nan

 27. 9. 91 Official Journal of the European Communities No L 271 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2810/91 of 23 September 1991 amending Regulation (EEC) No 2245/85 laying down certain technical measures for die conservation of fish stocks in the Antarctic of Notothenia rossii, Chaenocepbalus aceratus and Pseu ­ dochaenichthys georgianus; a restriction to 5 % of by-catches per haul of any one of those species and a catch reporting system for the 1990/91 fishing year ; Whereas these conservation measures were notified to the members of the CCAMLR on 7 November 1990 ; whereas, in the absence of objections to the measures, they became binding on 7 May 1991 under Article IX (6) of the Convention ; Whereas the members of the CCAMLR stated that they intended to apply these conservation measures on a provi ­ sional basis, without waiting until they became binding, in view of the fact that the TAC for Champsocephalus gunnari and the prohibition on directed fishing for Pata ­ gonotothen brevicauda guntheri, Notothenia gibberi ­ frons, Chaenocepbalus aceratus, Pseudochaenichthys geor ­ gianus and Notothenia squamifrons were fixed for the 1990/91 fishing year which began on 1 July 1990, and the TAC for Dissotichus eleginoides began on 2 November 1990 ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 2 of Regulation (EEC) No 170/83, the conservation measures necessary to achieve the aims set out in Article 1 of that Regulation are to be formulated in the light of the available scientific advice ; Whereas the Convention on the Conservation of Antarctic Marine Living Resources, hereinafter called 'the Convention ', was approved by Decision 8 1 /691 /EEC (2) ; whereas it entered into force for the Community on 21 May 1982 ; Whereas the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR), estab ­ lished by the Convention, adopted, on the recommenda ­ tion of its Scientific Committee, conservation measures for the waters off South Georgia, providing for a total allowable catch (TAC) of 26 000 tonnes of Champsoce ­ phalus gunnari for the 1990/91 fishing year and a TAC of 2 500 tonnes of Dissostichus eleginoides for the period beginning on 2 November 1990, a prohibition on directed fishing for Patagonotothen brevicauda guntheri, Notothenia gibberifrons, Chaenocepbalus aceratus, Pseu ­ dochaenichthys georgianus and Notothenia squamifrons for the whole of the 1990/91 fishing year and for Champ ­ socephalus gunnari from 1 April to 4 November 1991 , a limitation of 500 tonnes on by-catches of Notothenia gibberifrons and a limitation of 300 tonnes on by-catches Whereas, therefore, the necessary provisions should now be laid down to ensure that the conservation measures adopted by the CCAMLR are applied to Community fishermen ; Whereas, pursuant to Article 3 of Regulation (EEC) No 170/83 , it is for the Council to establish the TAC per stock or group of stocks, the share available to the Community and the specific conditions under which catches have to be taken ; Whereas the fishing activities referred to in this Regula ­ tion are subject to the control measures provided for in Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (3), as amended by Regulation (EEC) No 3483/88 (4) ; (') OJ No L 24, 27. 1 . 1983, p. 1 . O OJ No L 252, 5. 9 . 1981 , p. 26. (3) OJ No L 207, 29 . 7. 1987, p. 1 . ¥) OJ No L 306, 11 . 11 . 1988, p. 2. No L 271 /2 Official Journal of the European Communities 27. 9. 91 Whereas the TAC adopted by the CCAMLR for Champ- socephalus gunnari covers the entire 1990/91 fishing year ; whereas Member States should therefore also communicate to the Commission the catches taken by their vessels between 1 July 1990 and the date on which this Regulation enters into force ; Whereas Regulation (EEC) No 2245/85 ('), as last amended by Regulation (EEC) No 1589/90 (2), should be amended accordingly, HAS ADOPTED THIS REGULATION : phalus aceratus and Pseudochaenichthys georgianus shall be limited to 300 tonnes for each species and by-catches of Notothenia gibberifrons shall be limited to 500 tonnes. 3. Fishing in FAO Antarctic sub-area 48.3 shall be terminated if by-catches of one of the species listed in paragraph 2 reach the by-catch limits provided for or if total catches of Champsocephalus gunnari reach 26 000 tonnes, whichever happens first. 4. Catches of Dissostichus eleginoides taken in the FAO Antarctic sub-area 48.3 in the period 2 November 1990 to 1 November 1991 shall be limited to a TAC of 2 500 tonnes. 5. The date on which the catches taken by Commu ­ nity vessels or the other vessels concerned are deemed to have exhausted the TAC specified in paragraphs 1 to 4 shall be fixed by the Commission pursuant to Article 11 (3) of Regulation (EEC) No 2241 /87 as soon as the required information is received from the CCAMLR. 6. With effect from the date fixed pursuant to para ­ graph 5, all fishing for the species concerned shall be prohibited in FAO Antarctic sub-area 48.3 and Community vessels shall cease to retain on board, tranship or land any catches of these species taken in that sub-area after that date. 7. If, in the course of directed fishing for Champso ­ cephalus gunnari, the by-catch of any of the species listed in paragraph 2 exceeds 5 % of the haul, the fishing vessels shall move to another fishing area in FAO Antarctic sub-area 48.3. 8 . The use of bottom trawls for directed fishing for Champsocephalus gunnari within FAO Antarctic sub ­ area 48.3 shall be prohibited. Article 2b Catch reports (*) 1 . Catches of Patagonotothen brevicauda guntheri, Champsocephalus gunnari, Dissosthicus eleginoides, Notothenia rossii, Notothenia gibberifrons, Chaenoce ­ phalus aceratus and Pseudochaenichthys georgianus in FAO Antarctic sub-area 48.3 shall be the subject of reports in accordance with this Article, without preju ­ dice to the application of Articles 5 to 9 of Regulation (EEC) No 2241 /87. 2. Total catches, broken down by vessels, which were made by Community vessels in the period between 1 July 1990 and the end of the first month following the month in which this Regulation enters into force shall, within 10 days of the end of that period, be notified to the Commission by the Member States in which the vessels concerned are registered or whose flag they fly. Article 1 Regulation (EEC) No 2245/85 is hereby amended as follows : 1 . Articles 2, 2a and 2b shall be replaced by the following : Article 2 Prohibition on fishing (*) 1 . Directed fishing for Patagonotothen brevicauda guntheri, Notothenia rossii, Notothenia gibberifrons, Chaenocephalus aceratus, Pseudochaenichthys geor ­ gianus and Notothenia squamifrons in FAO Antarctic sub-area 48.3 (South Georgia) shall be prohibited from 1 July 1990 to 30 June 1991 . 2. Directed fishing for Champsocephalus gunnari off South Georgia (FAO Antarctic sub-area 48.3) shall be prohibited from 1 April to 4 November 1991 . During this period, fishing for Champsocephalus gunnari, Notothenia rossii, Notothenia gibberifrons, Chaenocephalus aceratus, Pseudochaenichthys geor ­ gianus and Notothenia squamifrons shall be prohi ­ bited in the FAO Antarctic sub-area 48.3, except for scientific research purposes. 3 . Directed fishing for finfish in FAO Antarctic sub-areas 48.1 and 48.2 shall be prohibited in the 1990/91 season except for scientific research purposes . Article 2a Catch limitations Q 1 . Catches of Champsocephalus gunnari taken in FAO Antarctic sub-area 48.3 in the period 2 November 1990 to 2 November 1991 shall be limited to a TAC of 26 000 tonnes. 2. In the course of fishing in FAO Antarctic sub ­ area 48.3 for Champsocephalus gunnari, by-catches of Notothenia rossii, Notothenia squamifrons, Chaenoce ­ (') OJ No L 210, 7. 8 . 1985, p . 2. (2 OJ No L 151 , 15. 6. 1990, p. 5. 27. 9 . 91 Official Journal of the European Communities No L 271 /3 the total catches made by the Community vessels in the preceding reporting period. Q The FAO zones mentioned in this Regulation appear in Commission communication 85/335/02 (OJ No C 335, 24. 12. 1985, p. 2).' 3 . For the purposes of reporting the catches taken after the period referred to in paragraph 2, each calendar month shall be divided into six reporting periods designated by the letters A, B, C, D, E and F and running from day 1 to day 5, day 6 to day 10, day 11 to day 15, day 16 to day 20, day 21 to day 25 and day 26 to the last day of the month, respectively. At the latest within three days of each reporting period, each Member State shall notify the Commis ­ sion of the total catches, broken down by vessels, that the vessels flying its flag or registered in its territory have made in the preceding reporting period, speci ­ fying the month and reporting period concerned. 4. On the basis of the information received pursuant to paragraphs 2 and 3, the Commission shall, at the end of each reporting period, inform the CCAMLR of 2. The Annex is hereby amended as follows : The minimum mesh size provided for in Article 3 relating to fishing for Champsocephalus gunnari shall be replaced by 90 mm with effect from 1 November 1991 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1991 . For the Council The President P. BUKMAN \ r